UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Sandridge Energy, Inc. (Name of Issuer) Common Stock,par value $0.001 per share (Title of Class of Securities) 80007P307 (CUSIP Number) June 1, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.80007P307 Names of Reporting Persons.I.R.S. Identification Nos. of Above Persons (entities only): Mount Kellett Capital Management LP Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) SEC Use Only Citizenship or Place of Organization: State of Delaware Number of Shares Beneficially Owned by Each Reporting Person (5) Sole Voting Power: 21,554,907* (6) Shared Voting Power: 0 (7) Sole Dispositive Power: 21,554,907* (8) Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person: 21,554,907* Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions): N/A Percent of Class Represented by Amount in Row (9): 5.3%* Type of Reporting Person (See Instructions): IA *As of June 2, 2011, Mount Kellett Master Fund II, L.P. and Mount Kellett Master Fund II-A, L.P., each a Cayman Islands exempted limited partnership (collectively, the “Funds”), respectively hold 17,199,907 and 4,355,000 shares of common stock, par value, $0.001 per share (the “Common Shares”), of Sandridge Energy, Inc., incorporated pursuant to the laws of Delaware (the “Company”).Mount Kellett Capital Management LP (the “Reporting Person”) possesses the sole power to vote and the sole power to direct the disposition of all securities of the Company held by the Funds.Based on the Company’s Form 10-Q for the quarterly period ended March 31, 2011, as filed with the U.S. Securities and Exchange Commission, as of April 29, 2011, there were 410,005,288 issued and outstanding Common Shares.Thus, for the purposes of Rule 13d-3 under the Securities Exchange Act of 1934, the Reporting Person is deemed to beneficially own 5.3% of the Common Shares issued and outstanding as of June 2, 2011. Item 1(a).Name Of Issuer:Sandridge Energy,Inc. Item 1(b).Address of Issuer's Principal Executive Offices: 123 Robert S. Kerr Avenue, Oklahoma City, Oklahoma 73102 Item 2(a).Name of Person Filing:Mount Kellett Capital Management LP Item 2(b).Address of Principal Business Office or, if None, Residence: 623 Fifth Avenue, 18th Floor, New York, New York 10022 Item 2(c).Citizenship: State of Delaware Item 2(d).Title of Class of Securities:Common Stock,par value $0.001per share Item 2(e).CUSIP No.:80007P307 Item 3.If This Statement Is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the Person Filing is a: Not applicable. Item 4. Ownership: (a) Amount Beneficially Owned (as ofJune 2, 2011): 21,554,907* (b) Percent of Class (as ofJune 2, 2011): 5.3%* (c)
